¶21 (concurring) — I concur with the majority opinion in almost all aspects. My disagreement starts with the majority opinion where it declares RCW 46.61.024(1) ambiguous. Majority at 621. In my view, a plain reading of the statute is all that is necessary in order to determine that the charging document adequately informed Leldon R. Pittman of all essential elements of the felony eluding charge.
Johanson, C.J.
*624¶22 Where the defendant challenges the sufficiency of the charging document for the first time on appeal, we must then “liberally construe the language of the charging document in favor of validity.” State v. Zillyette, 178 Wn.2d 153, 161, 307 P.3d 712 (2013). Liberal construction requires that we determine whether “the necessary elements appear in any form, or by fair construction, on the face of the document and, if so,” whether “the defendant [can] show he or she was actually prejudiced by the unartful language.” Zillyette, 178 Wn.2d at 162 (citing State v. Kjorsvik, 117 Wn.2d 93, 105-06, 812 P.2d 86 (1991)). A charging document must allege all essential elements. Zillyette, 178 Wn.2d at 158. An element qualifies as essential if it is required to establish the very illegality of the behavior. Zillyette, 178 Wn.2d at 158.
f 23 In my view, applying the required liberal construction in favor of validity, the “very illegality” of the felony elude behavior is established by the statutory language “fails or refuses to .. . stop ... after being given a visual or audible signal to . . . stop.” RCW 46.61.024(1). The next sentence, which the majority deems ambiguous, contains a permissive “may” and a nonexclusive list of the manner of giving the audible or visual signal to stop. The manner of giving the “stop” signal is plainly unnecessary to define the criminality of the offense. This language simply defines various ways an officer is permitted to give the audible or visual signal to stop. Liberal construction requires that we determine whether the necessary elements appear in any form or by fair construction. A plain reading of the statute allows us to simply answer yes; Pittman was informed of all essential elements of felony eluding when he was charged with “fail[ing] or refusing] to ... stop . .. after being given a visual or audible signal to ... stop.” Clerk’s Papers at 12. I would hold that RCW 46.61.024(1) is unambiguous and that the charging document was sufficient.
Review denied at 184 Wn.2d 1021 (2015).